Case 2:18-cv-00195-SPC-NPM Document 142 Filed 09/29/20 Page 1 of 3 PageID 15073




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 DERETHA MILLER, TAMBITHA
 BLANKS and WILLIE BLANKS,
 individually, and on behalf of a class of
 persons similarly situated

                  Plaintiffs,

 v.                                                          Case No.: 2:18-cv-195-FtM-38NPM

 THE CITY OF FORT MYERS,
 RANDALL P. HENDERSON, JR.
 and SAEED KAZEMI,

                 Defendants.
                                                  /

                                                 ORDER1

         Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

 Recommendation (“R&R”) (Doc. 137). The R&R considers Plaintiffs’ Motion for attorney’s

 fees (Doc. 130), Defendants’ response in opposition (Doc. 133), and Plaintiffs’ reply (Doc.

 136). Judge Mizell recommends denying the Motion. Plaintiffs timely objected (Doc.

 138), to which Defendants responded (Doc. 141).                   Defendants also filed alternative

 objections (Doc. 139) if the R&R is not approved, and Plaintiffs responded (Doc. 140).

 The matter is ripe for review.

         After conducting        a careful and complete review                  of the findings         and

 recommendations, a district judge may accept, reject, or modify the magistrate judge’s

 R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681 F.2d 732 (11th



 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:18-cv-00195-SPC-NPM Document 142 Filed 09/29/20 Page 2 of 3 PageID 15074




 Cir. 1982). In the absence of specific objections, there is no requirement that a district

 judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

 Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the findings

 and recommendations, 28 U.S.C. § 636(b)(1)(C).          The district judge reviews legal

 conclusions de novo, even in the absence of an objection.        See Cooper-Houston v.

 Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

        There are no factual objections.         Plaintiffs disagree with the R&R’s legal

 conclusions. The Court, however, does not. After careful, de novo review of the file and

 applicable law, the Court agrees with the R&R’s analysis in full. To avoid simply restating

 Judge Mizell’s well-put reasoning or block quoting ten-plus pages, the Court concludes it

 is sufficient to let the R&R stand on its own.       So the Court accepts, adopts, and

 incorporates the R&R’s legal conclusions by reference here. Plaintiffs’ objections are

 overruled. Defendants’ alternative objections are denied as moot. And the Motion is

 denied for the reasons explained in the R&R.

        Accordingly, it is now

        ORDERED:

        (1) The Report and Recommendation (Doc. 137) is ACCEPTED and ADOPTED

            and incorporated into this Order.

        (2) Plaintiffs’ objections (Doc. 138) are OVERRULED.

        (3) Defendants’ alternative objections (Doc. 139) are OVERRULED as moot.

        (4) Plaintiffs’ Motion for an Award of Costs of Litigation Pursuant to 42 U.S.C.

            § 6972(e) (Doc. 130) is DENIED.




                                             2
Case 2:18-cv-00195-SPC-NPM Document 142 Filed 09/29/20 Page 3 of 3 PageID 15075




       DONE and ORDERED in Fort Myers, Florida this 29th day of September, 2020.




 Copies: All Parties of Record




                                        3
